Citation Nr: 1757081	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty from May 1965 to May 1968.

In March 2017, the Veteran testified at a hearing before a Veteran's Law Judge (VLJ) of the Board.  The transcript is of record.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

The Veteran's degenerative arthritis of the lumbar spine is not shown to be related to active duty service or to any occurrence or event therein.  Arthritis was not shown within one year following separation from service.


CONCLUSION OF LAW

The Veteran's degenerative arthritis of the lumbar spine was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017). 

A standard August 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment records have been obtained and the Veteran has received treatment at VA health care facilities.  Any pertinent private records have been obtained.  The VA records have been obtained.

The Veteran was afforded a VA examination connected with the claim most recently in November 2010 which includes an opinion as to the etiology of any current degenerative arthritis of the lumbar spine and its relationship to his period of service.  

SERVICE CONNECTION FOR A LOW BACK DISORDER

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain disabilities, including arthritis, may be presumed to have been incurred in service where demonstrated to a degree of 10 percent within one year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The first element of Shedden is established for this claim because the record clearly demonstrates that the Veteran currently has a degenerative arthritis of the lumbar spine.  On an November 2010 VA examination diagnosed the Veteran with degenerative arthritis of the lumbar spine, the dispositive question is whether the Veteran's lower back disability is related to disease or injury that is the result of service. 

The Veteran's essential contention is that he currently suffers from degenerative arthritis of the lumbar spine that is related to due to his time as a parachute jump specialist during his period of service.  The Board acknowledges that the earliest medical evidence of the Veteran's degenerative arthritis of the lumbar spine were taken from a VA examination dated November 2009, approximately forty-one years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed of service connection).  Lastly, the Board acknowledges that the Veteran did not file a claim of service connection for degenerative arthritis of the lumbar spine until 2009, approximately forty-one years following his separation from service. There is no medical evidence of a nexus between service and the Veteran's lower back disability.  See Pond v. West, 12 Vet. App. 341(1999).  The Board finds service connection not warranted for a degenerative arthritis of the lumbar spine, because the record indicates onset of the degenerative arthritis of the lumbar spine many years after service and is not shown to be related to service.  
The Veteran's Service Treatment Records (STR's) confirm that upon entrance in May 1965 and separation in May 1968, the Veteran's spine was evaluated as normal with no abnormalities during physical examinations.

During an October 2016 hearing, the Veteran stated that he made sixty-nine jumps overall throughout his time frame in the Army. The Veteran also asserted that he had several impact landings and on those landings they were sometimes very hard because he did not always land at the correct air speed that is recommended.  The Veteran described his back pain symptoms as excruciating pain running down his legs accompanied by a stinging sensation to the point where he could not walk sometimes or walking made him very uncomfortable. The Veteran also testified to receiving weekly treatment at the chiropractor for many years.

Medical records submitted on behalf of the Veteran by the Social Security Administration indicate that on February 2001 the Veteran slipped and fell which working and badly injured his back.  The Records show that the Veteran sought treatment on March 2001 and underwent an L5-S1 microdiskectomy with bilateral hemilaminotomy and foraminotomy in late March 2001.   The Veteran was injured in a vehicle accident in 2007.  On October 2007, the Veteran again injured his lower back during an auto accident.  The Veteran received treatment for  degenerative arthritis of the lumbar spine after this accident.  An MRI dated November 2007 show an L4-5 right central disc protrusion or herniation and an L5-S1 left-sided protrusion.  The Veteran underwent a bilateral hemilaminectomy, foraminotomy, with eclipse fusions at L4-5 and L5-S1 on February 2008 for this injury.

On a November 9, 2009 VA examination, the examiner noted a L4-S1 vertebroplasty following trauma.  The examiner did not opine as to the etiology of the Veteran's spine trauma. 

On a November 27, 2009 VA examination, the examiner noted that the examiner noted the Veteran had mild degenerative changes of the spine.  However the examiner did not opine at to the etiology of the Veteran's spinal degeneration. 

On the Veteran's most recent November 2010 VA examination, the examiner noted that upon discharge from the military, the Veteran's STR's reveal that the Veteran's spine was noted as being normal with the no complaints of back pain or symptomatology by the Veteran in-service.  The examiner also diagnosed the Veteran with, intervertebral disc syndrome with degenerative arthritis changes and opined that the Veteran's diagnosis most likely involved the peripheral and sciatic nerve which affects both sides of the body.  The examiner opined that parachute landing is usually associated with compression fracture of the thoracolumbar area.  The Veteran's medical records did not demonstrate any compression injury in the thoracolumbar spine.  The examiner also noted that the Veteran's current spinal condition of degenerative disc disease at L4-5, status post-surgery is a result of the Veteran having aged and not related to the Veteran's military service. 

The Board finds that, the preponderance of the evidence is against finding that the Veteran's lower back disability is service connected.  No evidence of the record from the Veteran's STR's to the Veterans VA and private treatment records demonstrate that the Veteran's degenerative arthritis of the lumbar spine is in any way service related. 

The opinions of record to the Veteran's claim provided thorough and persuasive rationales and the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for degenerative arthritis of the lumbar spine is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


